Citation Nr: 0616837	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-03 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including on the basis of herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from May 1968 to May 
1970, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was before the Board in August 2004, at which time 
it was remanded for additional development.  The requested 
development has been completed and the case returned to the 
Board.


FINDING OF FACT

The veteran has type I diabetes mellitus; the veteran's 
diabetes was not present during his military service nor was 
it demonstrated within the first post-service year, and there 
is no competent evidence linking current type I diabetes 
mellitus to events or occurrences of military service, 
including herbicide exposure.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005)


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist.  VA has met the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter 
from the RO, dated in September 2004, coupled with the 
Board's remand of August 2004, satisfied the duty to notify 
provisions.  The veteran has been accorded examinations for 
disability evaluation purposes, and there is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein.  

While the initial denial of this claim was in March 2002, the 
veteran was thereafter provided an examination and the claim 
was readjudicated after appropriate notice was furnished the 
veteran.  To the extent that VA has failed to fulfill any 
duty to notify or assist the veteran, the Board finds that 
error to be harmless.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  


Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 3.307(a).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent.  38 C.F.R. § 3.307(a).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is 
no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. 
§ 1113; 38 C.F.R. § 3.307(d) are also satisfied:  chloracne 
or other acneform diseases consistent with chloracne, 
Type 2 diabetes (also known as Type II diabetes mellitus or 
adult-onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See 
also, 61 Fed. Reg. 41442-41449 and 57586-57589 (1996).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit has determined that the Veteran's Dioxin 
and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


Analysis.  The veteran's initial diagnosis of diabetes 
apparently was in a February 1976 Fayette County Hospital 
discharge summary.  He completed military service in March 
1970, so that period of hospitalization at the non-VA medical 
facility occurred about six years after he completed military 
service.  

The report of treatment at the Fayette County Hospital 
indicates that the veteran was a 27 year old male admitted 
with complaints of weakness, weight loss, and excessive 
thirst for several weeks.  He reported the usual childhood 
diseases and no serious illness or injury.  He was treated 
with insulin and diagnosed with diabetes mellitus (type 
unspecified).  

The veteran was subsequently treated, and continues to be 
treated, for poorly controlled diabetes through Northport 
Internal Medicine.  His treating physician, Dr. DeBell, 
diagnosed him with Type I diabetes mellitus.

In a September 2001 Agent Orange examination at the VAMC 
Tuscaloosa, the examiner noted the veteran had Type II 
diabetes mellitus with diabetic complications.  He had been 
twice hospitalized for diabetic comas.  The diagnosis was 
Type II diabetes mellitus.  A C-peptide level test was 
planned to determine if the diabetes mellitus was Type I or 
Type II.

October 2001 VAMC Tuscaloosa clinical records note a 
correction of diagnosis from diabetes mellitus Type II to 
Type I confirmed by a C-peptide test and the veteran's 
private physician, Dr. DeBell.

In a December 2001 VA examination, the examiner noted the 
veteran served in the infantry in Vietnam.  He had been 
taking insulin since being diagnosed with diabetes in 1976 at 
the age of 28.  When first diagnosed he weighed 212 lbs.  He 
lost a significant amount of weight and now weighs 157 lbs.  
He was seen by Dr. Debell every 3 months.  The examiner 
diagnosed, "Diabetes Type I -- diagnosed by Dr. Dubell."

A VA examination for the purpose of clarifying the nature and 
etiology of the veteran's diabetes mellitus was performed in 
February 2005.  Specifically, the examiner was asked to 
determine whether the veteran had Type I or Type II diabetes.  
The examiner stated that the claims file had been reviewed.  
The veteran's history was obtained and clinical findings were 
recorded.  The diagnosis was Type I diabetes mellitus.  

The examiner concluded that it was not at least as likely as 
not that Type I diabetes mellitus had its onset during the 
veteran's military service or that it became manifested 
within one year of his separation from military service.  
Additionally, the examiner concluded that Type I diabetes 
mellitus was not at least as likely as not related to the 
veteran's military service or any incident therein, including 
herbicide exposure.  

The medical evidence demonstrates that the veteran's diabetes 
is Type I and was first shown to be present about six years 
after the veteran completed military service.  Hence, there 
is no basis for a grant of direct service connection for the 
veteran's diabetes because there is no objective evidence 
that the disorder had its onset in service.  As well, there 
is no basis for a grant of presumptive service connection for 
the veteran's diabetes because there is no objective evidence 
that the disorder was present within one year after the 
veteran left military service.

The fact that the veteran had service in Vietnam during the 
Vietnam era is sufficient, in and of itself, to presume he 
had herbicide exposure while there.  However, his current 
Type I diabetes mellitus is not among the conditions listed 
above at 38 C.F.R. § 3.309(e).  So, he is not entitled to a 
grant of service connection for Type I diabetes, 
specifically, on a presumptive basis of herbicide exposure.  

There remains the question of whether the veteran has 
presented evidence sufficient to support a claim of direct 
service connection for Type I diabetes on the basis that the 
disorder is attributable to service, including the veteran's 
exposure to the herbicides.  In this case, a VA examiner 
specifically ruled out the contended relationship between the 
veteran's current Type I diabetes mellitus and any events or 
occurrences of his military service.  

The veteran's unsubstantiated lay assertion is the only 
evidence linking Type I diabetes to military service, 
including on the basis of herbicide exposure.  There is no 
indication from the record that he has medical training or 
expertise.  As a lay person, he is not competent to offer a 
medical opinion regarding the diagnosis or etiology of a 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for diabetes mellitus must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the current appeal.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991). 


ORDER

Service connection for diabetes mellitus is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


